This is a petition for rehearing. It is based on five grounds, the first ground being that counsel neglected to call the court's attention to the case of Rapid Transit Co. v. Assessor,18 Haw. 15. This case was nevertheless considered by us before the original opinion was written. We did not think then nor do we now think it is opposed to the conclusion we reached. One of the other grounds is that we overlooked the committee report on *Page 796 
Act 227, L. 1925, in Senate Journal 1925, p. 721. This report was not overlooked but was duly considered and found to be insufficient to justify a different conclusion from that which we reached. Another ground is that we inadvertently ruled that the terms of the franchise of the taxpayer were to be determined as of January, 1928, when in fact the terms of the taxpayer's franchise were determined when Act 227, L. 1925, went into effect. This ground we think is without merit. The fourth ground is that the court inadvertently ruled that the action of the public utilities commission changed the terms of the franchise of the taxpayer. We made no such ruling. The last ground is that we misapplied the case of Bell's Gap R.R. Co. v. Pennsylvania,134 U.S. 232, to the instant case. With due deference to counsels' opinion we entertain a different view of the Bell'sGap case.
The petition is denied, without argument, under the rule.